Jfourtf) Court of
                                            Antonio,

                                            April 08,2013


                                        No. 04-12-00653-CR


                                   Nicholas A. BALDERAMA,
                                              Appellant
                                                  v.

                                        The STATE of Texas,
                                              Appellee


                   From the County Court at Law No. 11, Bexar County, Texas
                                        Trial Court No. 252539
                               Honorable Carlo Key, Judge Presiding


                                           ORDER

       Appellant's brief was originally due March 7, 2013; however, the court granted appellant
an extension of time until April 8, 2013 to file the brief. On April 5, appellant filed a motion
requesting an additional thirty days to file the brief. Appellant asserts the record is missing a bill
of exception and further states he has requested the court reporter prepare and file the bill.

       We order the court reporter Rosie Ibarra to file the requested bill of exception by April
18,2013.


       We grant the motion for extension of time and order appellant's attorney, Brent De La
Paz, to file the brief by May 8, 2013 (60 days after the originally due date). Counsel is advised
that no further extensions of time will be granted absent a showing of extraordinary
circumstances. Any request for a further extension of time must (1) show extraordinary
circumstances, (2) advise the court of the efforts counsel has expended in preparing the brief, and
(3) provide the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.




                                pF, I have hereunto set m^Aiand and          xed the seal of the said
                                  13.



                                                       Keith E. Hottle
                                                       Clerk of Court